DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 	The certified copy has been filed on November 25, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 16, 2020 is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Three-Dimensional Semiconductor Memory Device With Conserved Memory Block Shapes.

Election/Restrictions
Claims 8-15 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device embodiment, there being no allowable generic or linking claim. 	Election was made without traverse in the reply filed on November 17, 2022.
Applicant’s election without traverse of Claims 1-7 and 16-21 in the reply filed on November 17, 2022 is acknowledged.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US 2021/0111181).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Claim 1, Lee discloses (Figs. 1A-1D) a semiconductor memory device comprising: 	a stack structure (PE2, second potion, Para [0042]) including a plurality of insulation layers (IP2, second insulating pattern, Para [0042]) and a plurality of conductive layers (FP, sacrificial patterns become conductive patterns CP in Fig. 1D, Para [0064] – [0065]) alternately stacked with the plurality of insulation layers (FP and IP2 are alternately stacked); and 	a slit structure (SS1/NS/PS, first slit structure/penetration structure/support structure, Para [0047]) configured to divide the stack structure into a plurality of memory blocks (under broadest reasonable interpretation (BRI) SS1/NS/PS divide PE2 into a top portion and bottom portion, hereinafter “blocks”), wherein a part of the slit structure (NS/PS) configured to define one memory block of the plurality of memory blocks (NS/PS defined blocks as part of SS1/NS/PS) has a dashed shape (NS has dashed shape) including a slit region (NS is considered the slit region) and a bridge region (PS is considered a bridge region).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (US 2019/0027490).
	Claim 1, Shin discloses (Figs. 2, 5, 9, 12, and 19) a semiconductor memory device comprising: 	a stack structure (Fig. 12, 120/130, interlayer insulating layers/gate electrodes, Para [0039]) including a plurality of insulation layers (120) and a plurality of conductive layers (130) alternately stacked with the plurality of insulation layers (120 are alternately stacked with 130); and 	a slit structure (MS2/MS2a/GC, second isolation regions/gate connection portion, Para [0063], [0071]) configured to divide the stack structure into a plurality of memory blocks (Fig. 12 shows MS2 separating 120/130 into two blocks for example), 		wherein a part of the slit structure configured to define one memory block of the plurality of memory blocks (MS2 defines blocks as shown in Fig. 12) has a dashed shape (Fig. 9 shows MS2a may be dashed slits with intervening gate connectors GC) including a slit region (Fig. 9, region where MS2a appear, hereinafter “slit”)  and a bridge region (region where GC appears, hereinafter “bridge”).	Claim 2, Shin discloses (Figs. 2, 5, 9, 12, and 19) the semiconductor memory device of claim 1, wherein the one memory block comprises a line structure (Fig. 2 shows a circuit diagram of 120/130, hereinafter “line”) including a source selection line (CSL, common source line, Para [0028]), a plurality of word lines (WL1-WLn, word lines, Para [0028]), and a drain selection line (SST, string select transistor has drain connected to bit line BL, Para [0029]), and wherein the line structure constitutes the stack structure (Line of Fig. 2 constitutes 120/130 of Fig. 12).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2019/0027490) as applied to claim 2 above, and further in view of Yun (US 2015/0084204).
	Claim 4, Shin discloses the semiconductor memory device of claim 2.	Shin does not explicitly disclose wherein the memory block is divided into a cell array region and a slimming region, and wherein the slimming region is positioned between the cell array region and a row decoder configured to supply an electrical signal to the cell array region.	However, Yun discloses (Fig. 11) a memory block (either left or right block as shown in Fig. 11, hereinafter “block”) is divided (block is divided into CAR and CTR) into a cell array region (CAR, cell array region, Para [0096]) and a slimming region (CTR, contact region, Para [0095] , [0224]), and wherein the slimming region is positioned between (CTR is between CAR and ROW DCR) the cell array region (CAR) and a row decoder (ROW DCR, Para [0097]) configured to supply an electrical signal to the cell array region (ROW DCR provides voltages to word lines in memory array, Para [0097]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the connection and decoder region of Yun as it provides voltages to the memory blocks for selecting particular signals (Yun, Para [0097]).	
Allowable Subject Matter
Claims 3, 5-7, and 16-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-2 allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, 	Regarding Claim 3, the third and fourth slit portions configured to connect both ends of the first slit portions and both ends of the second slit portions with each other, wherein a selected slit portion of the first and second slit portions has the dashed shape.
Regarding Claim 5 (from which claims 6-7 depend), wherein the line structure in the slimming region has stepped regions extending in the direction in which the plurality of word lines extend and in the direction in which a bit line extends to define the contact region.
Regarding Claim 16 (from which claims 17-21 depend), the third slit portion configured to connect first ends of the first and second slit portions with each other, and the fourth slit portion configured to connect second ends of the first and second slit portions with each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Kim (US 2022/0028885) discloses (Fig. 2) slit structures 130/131 that extend parallel in a first direction DR2 and other that extend perpendicular in a second direction DR1 but the slits in DR1 don’t connect portions of the 130/131 in DR2.	 Manthena (US 2022/0005822) discloses (Fig. 2A) a slit structure 126 with portions extending in perpendicular directions X and Y, it does not disclose dashed shaped slit regions as they are all connected.
Itai (US 2022/0005767) discloses (Fig. 17) trench structures STAs that extend in perpendicular directions but do not connect to one another.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227. The examiner can normally be reached Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        
/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819